Citation Nr: 9924796	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  93-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thumb fracture.

2.  Entitlement to service connection for residuals of a 
bilateral knee injury.

3.  Entitlement to service connection for residuals of right 
shin splints.

4.  Entitlement to service connection for residuals of a 
bilateral ankle disorder.

5.  Entitlement to service connection for residuals of a 
right eye injury.

6.  Entitlement to service connection for hypoglycemia.

7.  Entitlement to service connection for a headache 
disorder.

8.  Entitlement to service connection for costochondritis.  

9.  Entitlement to service connection for a left leg disorder 
manifested by numbness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  


FINDINGS OF FACT

1.  Competent medical evidence of a disability resulting from 
a right thumb fracture incurred or aggravated in service has 
not been presented.  

2.  Competent medical evidence of a disability resulting from 
a bilateral knee injury incurred or aggravated in service has 
not been presented.

3.  Competent medical evidence of a disability resulting from 
right shin splints incurred or aggravated in service has not 
been presented.

4.  Competent medical evidence of a disability resulting from 
a bilateral ankle disorder incurred or aggravated in service 
has not been presented.

5.  Competent medical evidence of a disability resulting from 
a right eye injury incurred or aggravated in service has not 
been presented.

6.  Competent medical evidence of a disability resulting from 
hypoglycemia incurred or aggravated in service has not been 
presented.

7.  Competent medical evidence of a disability resulting from 
a headache disorder incurred or aggravated in service has not 
been presented.

8.  Competent medical evidence of a disability resulting from 
costochondritis incurred or aggravated in service has not 
been presented.

9.  Competent medical evidence of a disability resulting from 
a left leg disorder manifested by numbness incurred or 
aggravated in service has not been presented.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for a right thumb fracture has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  A well-grounded claim of entitlement to service 
connection for a bilateral knee injury has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A well-grounded claim of entitlement to service 
connection for right shin splints has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  A well-grounded claim of entitlement to service 
connection for a bilateral ankle disorder has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).

5.  A well-grounded claim of entitlement to service 
connection for residuals of a right eye injury has not been 
presented.  38 U.S.C.A. § 5107(a) (West 1991).  

6.  A well-grounded claim of entitlement to service 
connection for hypoglycemia has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

7.  A well-grounded claim of entitlement to service 
connection for a headache disorder has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

8.  A well-grounded claim of entitlement to service 
connection for costochondritis has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).  

9.  A well-grounded claim of entitlement to service 
connection for a left leg disorder manifested by numbness has 
not been presented.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
In September 1992, the veteran filed his claim of entitlement 
to service connection for, inter alia, the disabilities 
identified on the first page of this document.  A Department 
of Veterans Affairs (VA) compensation and pension examination 
was conducted in November 1992, during which the examiner 
noted the veteran's reported histories of inservice injuries 
including low back pain, shin splints, right knee sprain, 
headaches, left ankle sprain, right eye injury, fractured 
right thumb and hypoglycemia.  After conducting an 
examination, the examiner's impressions were history of 
fractured thumb, not a current problem and no abnormalities 
on examination; both knees are stable and can be put through 
a full range of pain-free motion; history of shin splints, 
not a current problem; history of sprained right ankle, not a 
current problem and no evidence of abnormality; history of 
laceration near the right eye, with no abnormalities found; 
vague history of hypoglycemia, not substantiated as anything 
other than an occasional light-headed spell; tension 
headaches, not a significant problem; ill-described sensation 
of numbness in left leg with certain positions while 
sleeping, no abnormalities of the neck found.  

In a rating decision dated in June 1993, service connection 
was denied for the claims identified on the first page of 
this document.  The veteran was informed of that decision and 
in July 1993 filed a Notice of Disagreement in which he 
asserted he was treated for each of the disabilities during 
service, and so service connection should be afforded for 
each of them with at least a noncompensable disability rating 
assigned.  In September 1993 a Statement of the Case was 
provided the veteran in which it was explained that service 
connection was denied because the veteran's service medical 
records did not support a finding that each of these 
disabilities were present in service, and that although he 
was treated for ankle problems, an abrasion of the cornea, 
and costochondritis in service, the injuries did not cause 
disabilities, but were acute.  In a VA Form 9, Appeal to 
Board of Veterans' Appeals, dated in September 1993 the 
veteran argued that he went on sick call in service at least 
once for each of these disabilities, and that he did complain 
of all these disabilities during the 1992 VA examination.  
The appeal was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.  

In February 1996 the Board remanded these claims for 
additional action, including attempting to obtain the report 
of the medical examination conducted incident to the 
veteran's separation from active duty, to provide the veteran 
with the opportunity for new VA compensation and pension 
examinations, and to obtain additional treatment information.  
The Regional Office (RO) contacted the veteran by letter in 
October 1996, July 1997, January 1998, and March 1999 
advising him that his assistance was needed in order to 
obtain necessary additional information.  He did not respond.  

It appears VA scheduled VA compensation and pension 
examinations in December 1996, March 1997 and March 1998, but 
on none of those occasions were the examinations conducted.  
The record suggests that the 1997 and 1998 examinations were 
not conducted because the veteran failed to appear at the 
facility for examination at the appointed time.  

On remand, the RO attempted to obtain the veteran's 
separation examination from the service department, but was 
informed that no additional service medical records were 
available.  The RO then advised the veteran that his 
separation examination was not available, and suggested other 
means by which he could help establish that he had the 
particular disabilities for which he sought service 
connection.  He did not respond.  

In a Supplemental Statement of the Case provided to the 
veteran and his representative in March 1999 it was explained 
that his claims remained denied, as the evidence did not 
support findings of service connection.  


Applicable laws and regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Generally, for a claim to be well grounded, a claimant must 
submit each of the following: (1) a medical diagnosis of a 
current disability; (2) medical evidence, or in certain 
circumstances lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  
Although for purposes of ascertaining whether a claim is well 
grounded the credibility of the evidence is generally 
presumed, such presumption is not applicable when the 
evidence is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1998).  


Analysis
The Board notes at the outset that the veteran argues that 
all of these disabilities should be service-connected because 
he was treated for each of them in service.  As noted above, 
the United States Court of Appeals for Veterans Claims has 
held that the law requires the veteran have, among other 
things, a current disability, and that inservice treatment is 
not enough to establish service connection.  VA has tried to 
obtain current medical information from the veteran in order 
to establish the existence of current disability.  As noted 
above, the veteran has not cooperated in that regard.  
Accordingly, VA is left with the existing record upon which 
to decide these claims.  38 C.F.R. § 3.655(b).  Furthermore, 
in light of the Board's conclusions that these claims are not 
well grounded, VA has no duty to assist the veteran further 
until he establishes a well-grounded claim.  Epps.  


Right thumb fracture
In light of the veteran's failure to cooperate in the conduct 
of the examinations scheduled on remand, or to identify any 
additional treatment, the most recent medical evidence of 
record regarding the veteran's right thumb is found in the 
November 1992 VA compensation and pension examination report, 
which indicates the right thumb was asymptomatic and 
presented no abnormalities.  In the absence of proof of a 
present disability there can be no valid claim.  Caluza; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Although service medical records dated in November 1990 
reflect the veteran received treatment for his fractured and 
lacerated right thumb after it was caught in a door, there is 
no other mention of complaints of or treatment for residuals 
of that injury during service and there is no current 
diagnosis of a disability resulting therefrom.  There is no 
medical opinion providing a nexus between a current right 
thumb disability and an injury in service, and the veteran is 
not a qualified medical professional so his assertions of a 
nexus between a current disability and an injury in service 
are not competent evidence.  King; Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The first and the third prongs of the 
Caluza analysis of well-grounded claims have not been met.  
The veteran has not presented a claim sufficient to justify a 
belief by a fair and impartial individual that this claim is 
well grounded.  If at some later date the veteran obtains 
medical evidence of a current diagnosis and of a medical 
opinion providing a nexus between the current diagnosis and 
service, he may submit it to the RO.  

Bilateral knee injury
During the November 1992 VA examination, no disability of the 
veteran's knees was detected.  That is the most recent 
medical evidence of record regarding the veteran's knees, and 
it reveals there is no current diagnosis of a knee 
disability.  The first step of the Caluza analysis is not 
met, and will not be until the record contains a medical 
diagnosis.  

The Board does note that the veteran was treated on several 
occasions in service for complaints of right knee pain.  In 
July 1989 the veteran sought treatment complaining of right 
knee pain that he attributed to twisting his knee while 
descending some stairs.  The assessment was mild sprain right 
knee.  One week later he reported for treatment, indicating 
he had twisted his right knee while playing football.  The 
assessment was tendinitis strain, the knee was to be 
immobilized and the veteran was to use crutches for two 
weeks, and he was to return in two weeks.  In late October 
1989 the veteran again sought treatment for right knee pain, 
this time explaining he twisted his right knee two days 
earlier while playing football.  The assessment was 
mechanical damage to the right knee, possibly twist, sprain 
or strain.  Accordingly, it appears that the second Caluza 
step regarding the right knee has been met.  

There is no service record of complaints of or treatment for 
a left knee problem.  Accordingly, the second Caluza step is 
not met regarding the left knee.  

With regard to the third Caluza step, there is no medical 
opinion that the veteran currently suffers knee disabilities 
incurred in or aggravated by service.  The veteran's 
assertions in that regard are not competent, as he is not a 
qualified medical professional.  King; Espiritu.  If the 
veteran obtains such a medical opinion, he should submit it 
to the RO.  To date, however, a well-grounded claim has not 
been presented.  

Right shin splints
There is no current diagnosis of a present disability 
attributed to right shin splints.  Although left shin splints 
are noted in service, the veteran's service medical records 
contain no diagnosis of right shin splints.  There is no 
medical opinion that provides a nexus between a current 
disability caused by right shin splints and service, and the 
veteran is not qualified to supply competent medical opinion 
evidence himself.  None of the three prongs of the Caluza 
test having been met with regard to this claim, the Board 
finds the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that it 
is well grounded.  The veteran is hereby advised that such 
evidence, if obtained, should be submitted to the RO if he 
wishes to establish a well-grounded claim.  

Bilateral ankle disorder
The November 1992 VA compensation and pension examination 
revealed normal ankles, so the first prong of the Caluza test 
has not been met.  If the veteran obtains a medical diagnosis 
of a current disability, he should submit it to the RO.  

The veteran's service medical records reveal that in late 
November 1988 he was diagnosed with questionable peroneus 
strain on the right.  In April 1989 the assessment was early 
fatigue, questionable circulatory impairment from boots, and 
the plan was to adjust his boot laces to provide more 
pressure on foot and less pressure on calf.  The veteran was 
to return to the clinic when he was having a problem.  A 
record dated in early May 1992 reflects the veteran received 
self-care for a left ankle problem, but the nature of the 
problem is not described.  In July 1990 the assessment was 
"rule out right ankle sprain", and he was told to rest it 
as much as possible, use ice, use ace wrap for support, 
elevate it as tolerated, was given a prescription, and to 
return as needed.  Based on the foregoing, it appears the 
second prong of the Caluza test is met regarding this claim.  

In the absence of a competent medical opinion providing a 
nexus between a current disability and service, the third 
prong of the Caluza test has not been met.  The veteran 
asserts that he has an ankle disability due to injuries 
treated in service, but as a layperson he is not competent to 
provide the nexus opinion necessary to establish a well-
grounded claim.  King; Espiritu.  Should he obtain such 
evidence, he should submit it to the RO.  Until such evidence 
is of record, however, this claim will not be well grounded.  

Right eye injury
As set out above, there is no current diagnosis of an eye 
disability attributed to the right eye injury the veteran 
sustained in the motor vehicle accident in October 1990.  
Accordingly, the first step of the Caluza analysis is 
likewise not met with regard to this claim.  The veteran is 
hereby advised of the necessity of obtaining such evidence.  

The veteran's service medical records clearly reflect 
treatment for an eye injury.  A record dated in early October 
1990 reveals the veteran sought treatment complaining of 
glass in the right eye following a motor vehicle accident, 
with blurry vision and increased tearing.  Upon examination, 
foreign objects were seen in the eye with scratches to the 
lower center region of the cornea.  The right eye was flushed 
and the foreign objects were removed.  A record dated at the 
end of October 1990 reflects the veteran again sought 
treatment for the right eye, and the next day as well.  On 
those dates the abrasion of the right eye was noted on 
fluoroscopy.  The second step of the Caluza test has been met 
with regard to this claim.  

Once again, however, there is no medical opinion providing a 
nexus between a current eye disability and service, and any 
assertions by the veteran himself in that regard, as a 
layperson, are not competent medical evidence.  King; 
Espiritu.  In the event the veteran obtains such evidence he 
should submit it to the RO.  Without such evidence, this 
claim is not well grounded.  

Hypoglycemia
The examiner in November 1992 found the veteran did not have 
hypoglycemia, and there is no subsequent medical evidence 
reflecting a diagnosis of hypoglycemia.  Accordingly, the 
first step of the Caluza analysis is not met.  The veteran is 
advised of the propriety of obtaining such medical diagnosis 
in order to establish a well-grounded claim.  

It is not clear that the veteran had a diagnosis of 
hypoglycemia in service, although his complaints of almost 
blacking out and dizziness were investigated in July and 
August 1990.  Further evaluation in August 1990 resulted in 
the following assessment:  

Normal G[lucose]T[olerance]T[est].  No 
evidence to suggest hypoglycemic 
episodes.  If [veteran] feels he has 
symptomatic low blood sugar he should eat 
small frequent meals and avoid large 
irregular meals.  

Based on the foregoing medical conclusion, the Board finds 
the veteran did not have hypoglycemia in service.  As he has 
not submitted medical evidence of a nexus between service and 
a current disability manifested by hypoglycemia, none of the 
three steps for establishing a well-grounded claim have been 
met.  Should the veteran submit evidence of a current 
diagnosis of hypoglycemia, evidence of that condition in 
service, and medical evidence of a nexus between service and 
a current disability, his claim may be well grounded.  It is 
not now.  


Headache disorder
The record before the Board does not now contain a current 
diagnosis of a headache disorder, nor does it contain 
evidence that the veteran has a current headache disorder 
that was incurred or aggravated in service.  Accordingly, the 
first and third prongs of the Caluza test are not met now, 
but may be if the veteran obtains and submits such evidence.  

Although medical records dated in August 1990 reveal the 
veteran sought treatment for headaches that were possibly 
migraine but were "most likely tension H[ead]A[che]", and 
it therefore appears the second prong of the Caluza test has 
been met, in light of the fact that the first and third 
prongs have not been met, this claim is not well grounded.  

Costochondritis
The November 1992 VA compensation and pension examination did 
not address the claimed costochondritis, and the veteran did 
not appear for the subsequently scheduled VA examinations, 
nor did he submit information regarding additional treatment.  
Accordingly, there is no current diagnosis of 
costochondritis, nor is there a medical opinion that provides 
a nexus between a currently diagnosed costochondritis and 
service.  As a result, the first and third prongs of the 
Caluza test have not been met, but the veteran is advised 
that if he obtains such evidence he should submit it to the 
RO for consideration.  

In May 1991 the veteran sought treatment for chest and left 
arm pain which he thought might have been the result of 
wrestling the day before.  Upon examination, tenderness was 
noted without deformity or crepitation about the costosternal 
area and left deltoideus secondary to direct palpation and 
abduction of left upper extremity but not by passive 
abduction of left upper extremity.  The assessment was 
costochondritis, left deltoid strain or/and tendonitis.  
Based on the foregoing, although it appears the second prong 
of the Caluza test has been met, the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that this claim is well grounded.  

Left leg disorder manifested by numbness
No current left leg disability at all was detected during the 
November 1992 examination, and as noted above the veteran 
elected not to take advantage of the opportunity to 
participate in additional medical development.  There is no 
medical evidence of a current left leg disability, nor has a 
medical opinion been associated with the record that could be 
construed to establish a nexus between a current left leg 
disability and service.  Accordingly, the first and third 
prongs of the Caluza test have not been met but may be in the 
future if the veteran is able to supply such evidence.  

The veteran's service medical records include October 1990 
records of left thigh pain, August 1991 records of left leg 
pain, a February 1992 record of complaints of an occasional 
numb feeling in the lower left leg that was assessed as shin 
splints, and records from May and June 1992 reflecting 
assessments of peroneus muscle strain.  Accordingly, it 
appears the second step of the Caluza test is met regarding 
this claim.  As the first and third steps have not been met, 
however, the Board finds the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that this claim is well grounded.  


ORDERS

1.  Service connection for residuals of a right thumb 
fracture is denied.  

2.  Service connection for residuals of a bilateral knee 
injury is denied.  

3.  Service connection for residuals of right shin splints is 
denied.  

4.  Service connection for residuals of a bilateral ankle 
disorder is denied.  

5.  Service connection for residuals of a right eye injury is 
denied.  

6.  Service connection for hypoglycemia is denied.  

7.  Service connection for a headache disorder is denied.  

8.  Service connection for costochondritis is denied.  

9.  Service connection for a left leg disorder manifested by 
numbness is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

